Citation Nr: 1114080	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cognitive disability with memory loss and neurological problems, to include as secondary to service-connected generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In October 2009, the Board remanded the current issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In its October 2009 decision, the Board also dismissed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), and therefore such issue is not a part of the current appeal.

For reasons explained below, the current appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claims.

Pursuant to the Board's October 2009 remand, the Veteran underwent a VA mental disorders examination conducted by a neuropsychologist in April 2010.  The neuropsychologist was asked to render the following opinions: (1) whether it is at least as likely as not that the Veteran's cognitive disability arose during service or is otherwise related to service; (2) whether it is at least as likely as not that the Veteran's cognitive disability is caused by or permanently worsened beyond normal progress by the Veteran's service-connected generalized anxiety disorder; and (3) the extent to which the Veteran's service-connected disabilities affect his ability to obtain or retain gainful employment (without regard to his age).

The April 2010 VA neuropsychologist diagnosed the Veteran with cognitive disorder not otherwise specified and opined that the Veteran's cognitive difficulties were not likely due to events while in the military (i.e., carbon monoxide exposure, left orbital fracture) or by his service-connected generalized anxiety disorder.  However, the neuropsychologist did not provide the requested opinion with regard to whether the Veteran's cognitive disorder is aggravated beyond natural progress by his service-connected generalized anxiety disorder.  The Board emphasizes the need for such a medical opinion by citing the Veteran's report during the April 2010 examination that his memory difficulties become worse when he is agitated or upset.  Furthermore, the neuropsychologist also failed to render any opinion with regard to the extent to which the Veteran's service-connected disabilities affect his ability to obtain or retain gainful employment (without regard to his age) or nonservice connected disabilities.  Therefore, on remand, the claims file should be returned to the April 2010 neuropsychologist, if available, in order to obtain these requested opinions.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the neuropsychologist who conducted the April 2010 VA mental disorders examination, if available.  The neuropsychologist should once again review the claims file and then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cognitive disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by his service-connected generalized anxiety disorder.  If aggravation is determined, then the neuropsychologist should quantify the degree of such aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

Thereafter, the neuropsychologist should describe the extent to which the Veteran's service-connected disabilities (residuals of broken left lower orbit, residuals of broken jaw, and generalized anxiety disorder) affect his ability to obtain or retain gainful employment (without regard to his age) or nonservice connected disability.  If and only if the neuropsychologist finds the Veteran's cognitive disabilities are related to a service-connected disability, then the neuropsychologist should consider the effects of the Veteran's currently service-connected disabilities and the effects of any current cognitive disabilities on his employability.

If the neuropsychologist determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous neuropsychologist is no longer available, then the requested opinion should be rendered by another qualified specialist in neurology and psychology.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claims, to specifically include whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) (2010), if necessary.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

